UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q |X| QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR |_| TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number000-52725 NORTHERN EMPIRE ENERGY CORP. (Exact name of registrant as specified in its charter) Nevada 20-4765268 (State of incorporation) (I.R.S. Employer ID No.) Suite 201 – 55 York Street, Toronto, Ontario, Canada, M5J 1R7 (Address of Principal Executive Offices) (416) 903-0059 (Issuer’s Telephone Number) 118 8th Ave. NW, Calgary, Alberta, T2M 0A4, Canada (Former name or former address if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes |_|No |X| Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one). Large Accelerated Filer |_| Accelerated Filer |_| Non-accelerated Filer (Do not check if smaller reporting company) |_| Smaller Reporting Company |X| Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes |X|No |_| At September 30, 2011, the Registrant had 20,827,216 common shares and 62,500 preferred shares outstanding. Table ofContents Northern Empire Energy Corp. Index To Form 10-Q For the Quarterly Period Ended September 30, 2011 Page PART I FINANCIAL INFORMATION Item 1 Financial Statements Condensed Balance Sheets as ofSeptember 30, 2011 and December 31, 2010 1 Condensed Statements ofOperations for the three and nine months ended September 30, 2011 and 2010 2 Condensed Statements of Cash Flows for the nine months ended September 30, 2011 and 2010 3 Notes to the Condensed Financial Statements 4 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operation 9 Item 3 Quantitative and Qualitative Disclosures About Market Risk 11 Item 4 Controls and Procedures 12 PART II OTHER INFORMATION Item 1 Legal Proceedings 12 Item 2 Unregistered Sales ofEquity Securities and Use of Proceeds 12 Item 3 Defaults Upon Senior Securities 13 Item 4 Removed and Reserved 13 Item 5 Other Information 13 Item 6 Exhibits 13 Signatures 14 PART I.FINANCIAL INFORMATION ITEM 1. – FINANCIAL STATEMENTS NORTHERN EMPIRE ENERGY CORP. (A Development Stage Company) Condensed Balance Sheets (Expressed in US Dollars) As of As of September 30, December 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ TOTAL CURRENT ASSETS LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Accounts payable - related party TOTAL CURRENT LIABILITIES STOCKHOLDERS’ EQUITY (DEFICIT) Preferred Stock, $0.001 par value, 5,000,000 shares authorized, 62,500 shares issued and outstanding as of September 30, 2011 and December 31, 2010 63 63 Common stock; $0.001 par value; 195,000,000 shares authorized; 20,827,216 shares issued and outstanding as of September 30, 2011 and December 31, 2010 Stock payable; 615,347 shares Additional paid-in capital Deficit accumulated during exploration stage ) ) TOTAL STOCKHOLDERS’ DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these condensed financial statements. 1 NORTHERN EMPIRE ENERGY CORP. (A Development Stage Company) Statements of Operations (Unaudited) (Expressed in US Dollars) Three Months Nine Months April 24, 2006 Ended Ended Ended Ended (inception) to September 30, September 30, September 30, September 30, September 30, REVENUES $
